MEMORANDUM OPINION


No. 04-07-00498-CR

Devon Arlene VEGA,
Appellant

v.

The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-2210
Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	September 12, 2007

DISMISSED
	The trial court's certification in this appeal states that the case is a "plea-bargain case, and
the defendant has NO right of appeal" and "the defendant has waived his right of appeal."  Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record
under these rules."  Tex. R. App. P. 25.2(d). 
	Appellant's counsel filed a written notice with this court that counsel reviewed the record and
"can find no right of appeal for Appellant."  We construe this notice as an indication that appellant
will not seek to file an amended trial court certification showing that she has the right of appeal.  See
Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.--San
Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's counsel that Rule
25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is dismissed.

							PER CURIAM
Do Not Publish